      CASE 0:19-cr-00322-JRT-TNL Document 41 Filed 04/27/20 Page 1 of 7



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                        Case No. 19-cr-322 (JRT/TNL)

                      Plaintiff,

 v.                                                           ORDER

 Demetrice Devon Miller,

                      Defendant.


 Benjamin Bejar, Assistant United States Attorney, United States Attorney’s Office, 300
 South Fourth Street, Suite 600, Minneapolis, MN 55415 (for the Government);

 Douglas Olson, Assistant Federal Defender, Office of the Federal Defender, 300 South
 Fourth Street, Suite 107, Minneapolis, MN 55415 (for Defendant).


       This matter is before the Court, United States Magistrate Judge Tony N. Leung, on

the following pretrial motions:

       1. Government’s Motion for Discovery, ECF No. 14;

       2. Defendant’s Pretrial Motion for Disclosure of 404(b) Evidence, ECF No. 19;

       3. Defendant’s Motion to Compel Attorney for the Government to Disclose
          Evidence Favorable to the Defendant, ECF No. 20;

       4. Defendant’s Motion for Discovery and Inspection, ECF No. 21;

       5. Defendant’s Motion for Early Disclosure of Jencks Act Material, ECF No. 22;
          and

       6. Defendant’s Motion for Discovery of Expert Under Rule 16(a)(1)(G), ECF No.
          23.




                                           1
        CASE 0:19-cr-00322-JRT-TNL Document 41 Filed 04/27/20 Page 2 of 7



        A hearing was held on January 28, 2020. ECF No. 28. Assistant United States

Attorney Benjamin Bejar appeared on behalf of the United States of America (the

“Government”).          Assistant Federal Defender Douglas Olson appeared on behalf of

Defendant Demetrice Devon Miller.                   Based upon the record, memoranda, and oral

arguments of counsel,1 IT IS HEREBY ORDERED as follows:

        1.       The Government’s Motion for Discovery, ECF No. 14, is GRANTED. This

motion seeks discovery available under Federal Rules of Criminal Procedure 12.1, 12.2,

12.3, 16(b), and 26.2, as well as the establishment of deadlines for the disclosure of expert

witnesses. Defendant had no objection to the Government’s motion. The Court will

address the disclosure of expert witnesses in connection with Defendant’s Motion for

Discovery of Expert Under Rule 16(a)(1)(G), ECF No. 23. See infra ¶ 6.

        2.       Defendant’s Pretrial Motion for Disclosure of 404(b) Evidence, ECF No. 19,

is GRANTED IN PART and DENIED IN PART. Defendant requests disclosure of

evidence the Government intends to offer at trial pursuant to Federal Rule of Evidence

404(b) three weeks prior to trial. The Government objects to the extent Defendant seeks

the disclosure of “intrinsic” evidence and states that it will disclose “extrinsic” Rule 404(b)

evidence no later than 14 days prior to trial. Gov’t’s Consol. Resp. at 1-2, ECF No. 26.

         Rule 404(b) requires the Government to provide reasonable notice before trial when

evidence of a crime, wrong, or other act will be used to “prov[e] motive opportunity, intent,

preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” Fed. R.


1
 This Order is being issued following a series of General Orders issued by the Honorable John R. Tunheim, Chief
District Judge of the United States District Court for the District of Minnesota, in connection with the COVID-19
pandemic, available at https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.

                                                         2
      CASE 0:19-cr-00322-JRT-TNL Document 41 Filed 04/27/20 Page 3 of 7



Evid. 404(b)(2). “Rule 404(b) . . . applies to the admission of wrongful-act evidence that

is extrinsic to the charged offense . . . .” United States v. Ruiz-Chavez, 612 F.3d 983, 988

(8th Cir. 2010). It does not apply to intrinsic evidence. Id.; see also United States v. Beltz,

385 F.3d 1158, 1162 (8th Cir. 2004) (“Evidence that is relevant to the crime charged is not

other crimes evidence.”). “Evidence of other wrongful conduct is considered intrinsic

when it is offered for the purpose of providing the context in which the charged crime

occurred.” Ruiz-Chavez, 612 F.3d at 988 (quotation omitted).

       No later than 14 days prior to trial, the Government shall provide “reasonable

notice” of all “extrinsic” evidence then known to the Government that the Government

intends to offer within the purview of Fed. R. Evid. 404(b). Defendant’s motion is

otherwise denied. If the Government subsequently discovers additional extrinsic evidence,

it shall provide reasonable notice of such evidence as soon as practicable after such

discovery.

       3.     Defendant’s Motion to Compel Attorney for the Government to Disclose

Evidence Favorable to the Defendant, ECF No. 20, is GRANTED IN PART and DENIED

IN PART. Defendant seeks disclosure of evidence favorable to him under Brady v.

Maryland, 373 U.S. 83 (1963), Miller v. Pate, 386 U.S. 1 (1967), Giles v. Maryland, 386

U.S. 66 (1967), and Moore v. Illinois, 408 U.S. 786 (1972).

       The Government acknowledges its obligations under Brady, Giglio v. United States,

405 U.S. 150 (1972), and their progeny, and states that it has complied and will continue

to comply with those obligations. The Government “objects to . . . [D]efendant’s motion



                                              3
      CASE 0:19-cr-00322-JRT-TNL Document 41 Filed 04/27/20 Page 4 of 7



to the extent that it seeks materials that are not required to be disclosed under Brady, Giglio,

and their progeny.” Gov’t’s Consol. Resp. at 3.

       “The [Supreme] Court has extended Brady protection to witness-credibility

evidence when the reliability of the witness ‘may well be determinative of guilt or

innocence.’” United States v. Sigillito, 759 F.3d 913, 930 (8th Cir. 2014) (quoting Giglio,

405 U.S. at 154); see also United States v. Whitehill, 532 F.3d 746, 753 (8th Cir. 2008)

(“Brady applies to exculpatory and impeachment evidence, whether or not the accused has

specifically requested the information.” (citations omitted)). “One reason for this extension

to witness-credibility evidence is because exposure of a witness’s motivation in testifying

is a proper and important function of the constitutionally protected right of cross-

examination.” Sigillito, 759 F.3d at 930 (quotation omitted). The Eighth Circuit Court of

Appeals “ha[s] determined that witness motivations, like the payment of money as an

incentive to change testimony, fall within the Brady disclosure requirement.” Id. (citing

United States v. Librach, 520 F.2d 550, 554 (8th Cir. 1975)). “Furthermore, the prosecutor

must disclose the possibility of a reward that gives the witness a personal stake in the

defendant’s conviction.” Id. (citing United States v. Bagley, 473 U.S. 667, 683 (1985)).

       Nevertheless, “[a] federal criminal defendant generally has no right to know about

government witnesses prior to trial.” United States v. Polk, 715 F.3d 238, 249 (8th Cir.

2013) (quotation omitted); see United States v. Hamilton, 452 F.2d 472, 479 (8th Cir. 1971)

(“The request for statements of witnesses not to be called at trial is merely another way of

determining whether the co-conspirators named in the indictment would be witnesses at

trial, . . . [and] the identity of witnesses is information the government is not normally

                                               4
      CASE 0:19-cr-00322-JRT-TNL Document 41 Filed 04/27/20 Page 5 of 7



required to supply to the criminal defendant.” (quotation omitted)); United States v.

Wisman, No. 4:06CR0036 DJS/TCM, 2006 WL 587601, at *2 (E.D. Mo. March 9, 2006)

(“The statements of a non-witness are not discoverable.”).

       Defendant’s motion is granted in part to the extent that the Government shall comply

fully with its obligations under Brady, Giglio, and their progeny and disclose all

exculpatory and impeachment evidence as well as Jencks Act and Federal Rule of Criminal

Procedure 26.2 materials.        If the Government subsequently discovers additional

exculpatory or impeachment evidence, it shall disclose such evidence as soon as practicable

after such discovery. Consistent with the parties’ agreement, Jencks Act materials shall be

provided no later than 3 days prior to trial. See infra ¶ 5.

       To the extent Defendant seeks discovery and disclosures outside the Government’s

obligations under these authorities or seek materials that have already been produced, such

request is denied. See United States v. Johnson, 228 F.3d 920, 924 (8th Cir. 2000)

(“Criminal defendants do not have a general constitutional right to discovery.”).

       4.     Defendant’s Motion for Discovery and Inspection, ECF No. 21, is

GRANTED IN PART and DENIED IN PART. Defendant generally seeks materials

subject to disclosure under Rule 16(a)(1)(A) through (F) of the Federal Rules of Criminal

Procedure. Defendant further requests that, in the event the Government subsequently

discovers additional materials previously requested or ordered to be produced, that his

counsel be notified. The Government acknowledges its obligations under Rule 16 and

states that it has and will continue to comply with such obligations.



                                              5
      CASE 0:19-cr-00322-JRT-TNL Document 41 Filed 04/27/20 Page 6 of 7



       Defendant’s motion is granted to the extent that responsive information subject to

disclosure under Rule 16(a)(1)(A) though (F) remains in the Government’s control and has

not yet been produced. And, while the Court has no reason to doubt that the Government

will honor its continuing disclosure obligations under Rule 16(c), any responsive

information or material subject to disclosure under Rule 16(a)(1)(A) through (F) that

subsequently comes into the Government’s possession, knowledge, or control shall be

produced in a timely fashion. To the extent Defendant seeks information or materials

outside the Government’s disclosure obligations under Rule 16(a)(1)(A) through (F) or that

have already been produced, his motion is denied.

       5.     Defendant’s Motion for Early Disclosure of Jencks Act Material, ECF No.

22, is GRANTED IN PART and DENIED IN PART. At the hearing, the parties agreed

to reciprocal disclosure of Jencks Act materials no later than 3 days before trial consistent

with the customary practice in this District.

       By its terms,

              [t]he Jencks Act does not compel the government to produce a
              statement or report of a government witness until after the
              witness has testified on direct examination, after which the
              defendant may move for the production of any statements in
              the government’s possession made by that witness relating to
              the subject matter of his testimony.

United States v. Green, 151 F.3d 1111, 1115 (8th Cir. 1998); see 18 U.S.C. § 3500(b).

Consistent with the parties’ agreement, the Government shall disclose Jencks Act materials

no later than 3 days before trial. Defendant’s motion is otherwise denied.




                                                6
      CASE 0:19-cr-00322-JRT-TNL Document 41 Filed 04/27/20 Page 7 of 7



       6.     Defendant’s Motion for Discovery of Expert Under Rule 16(a)(1)(G), ECF

No. 23, and the Government’s proposal for the disclosure of expert witnesses, see supra

¶ 1, are GRANTED IN PART and DENIED IN PART.                          The parties seek the

establishment of deadlines for the disclosure of any testimony the other intends to use under

Rules 702, 703, or 705 of the Federal Rules of Evidence. See Fed. R. Crim. P. 16(a)(1)(G),

(b)(1)(C). Defendant requests that such disclosures be made one month before trial; the

Government proposes 20 days before trial. No later than 21 days prior to trial, the parties

shall make their expert disclosures. See Fed. R. Crim. P. 16(a)(1)(G), (b)(1)(C).

       7.     All prior consistent orders remain in full force and effect.

       8.     Failure to comply with any provision of this Order or any other prior

consistent Order shall subject the non-complying party, non-complying counsel and/or the

party such counsel represents to any and all appropriate remedies, sanctions and the like.




Date: April   27     , 2020                              s/ Tony N. Leung
                                                  Tony N. Leung
                                                  United States Magistrate Judge
                                                  District of Minnesota


                                                  United States v. Miller
                                                  Case No. 19-cr-322 (JRT/TNL)




                                              7
